United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-1964
                                      ___________

United States of America,                  *
                                           *
                     Appellee,             * Appeal from the United States
                                           * District Court for the Western
      v.                                   * District of Missouri.
                                           *
Richard J. Ottman,                         *      [UNPUBLISHED]
                                           *
                     Appellant.            *
                                      ___________

                                 Submitted: November 16, 1999

                                     Filed: November 23, 1999
                                      ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

       Richard J. Ottman pleaded guilty to conspiracy to distribute marijuana in
violation of 21 U.S.C. § 846 and received a sixty-month sentence. Ottman now
appeals.

      Ottman first contends the district court committed clear error in finding for
sentencing purposes that Ottman conspired to distribute forty to sixty kilograms of
marijuana. We disagree. The drug quantity found by the district court was well
supported by the evidence presented to the district court at the sentencing hearing.
See United States v. Jones, 160 F.3d 473, 480 (8th Cir. 1998). Likewise, we reject
Ottman's meritless claim that the district court did not make adequate factual findings
to explain its drug quantity determination. See id. (factual findings adequate if district
court makes clear statement that it relied on its impression of witness testimony and
specifically rejected defendant's quantity objections).

       Ottman also argues the district court improperly enhanced his sentence two
levels for obstruction of justice after concluding Ottman willfully failed to disclose to
the probation officer a number of earlier convictions and arrests. Again, we disagree.
"Providing materially false information to a probation officer in the course of a
presentence investigation for the court constitutes willful obstruction of justice."
United States v. Anderson, 68 F.3d 1050, 1055 (8th Cir. 1995); accord United States
Sentencing Commission, Guidelines Manual § 3C1.1, comment. (n.4(h)) (1998).
Having carefully reviewed the record, we cannot say the district court committed clear
error in concluding that "[t]here is a certain pattern to [Ottman's] memory loss that
causes the Court to conclude that it was willful. . . . [W]ith the number of [omissions]
and because those answers might have affected his sentence, the Court concludes that
failure to disclose in this case was willful."

      We also reject Ottman's related contention that the district court should have
granted him a three level reduction for acceptance of responsibility. The district court
denied the reduction because Ottman twice tested positive for marijuana use while
under pretrial supervision and did not abuse its discretion in refusing to grant the
reduction on this basis. See United States v. Walter, 62 F.3d 1082, 1083 (8th Cir.
1995) (per curiam).

       Finally, we reject Ottman's claim that the district court abused its discretion and
violated Ottman's due process rights by denying Ottman's motion to withdraw his guilty
plea. Contrary to Ottman's view, the record establishes Ottman was adequately advised
at both his change of plea hearing and in the plea agreement that he could receive the

                                           -2-
statutory maximum sentence of sixty months and he cannot now complain that he did
not understand the possible consequences of pleading guilty. See United States v.
Burney, 75 F.3d 442, 444-45 (8th Cir. 1996).

      We affirm Ottman's sentence and the denial of his motion to withdraw his guilty
plea. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-